                                       UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF NORTH CAROLINA
                                           STATESVILLE DIVISION
                                            5:17-cv-195-MOC-DCK

              JAMES EDWARD MCCONNELL              )
              and wife KIM MCCONNELL,             )
                                                  )
                           Plaintiffs,            )
                                                  )
              vs.                                 )
                                                  )
                                                  )                        ORDER
                                                  )
              WATAUGA COUNTY NORTH                )
              CAROLINA, directly and vicariously  )
              acting as: THE WATAUGA COUNTY )
              DEPARTMENT OF SOCIAL                )
              SERVICES, et al.,                   )
                                                  )
                           Defendants.            )
              ____________________________________)

                      THIS MATTER is before the court on plaintiff’s Objection (#77) to the Magistrate

              Judge’s Order Denying Plaintiff’s Motion to Compel, (#72).

                      Finding that Judge Keesler’s decision is wholly consistent with current case law, the court

              will overrule plaintiff’s objection and affirm the magistrate judge’s Order.

                                                         ORDER

                      IT IS, THEREFORE, ORDERED that plaintiff’s Objection to the Magistrate Judge’s

              Order Denying Plaintiff’s Motion to Compel (#77) is OVERRULED, and the Order Denying

              Plaintiff’s Motion to Compel, (#72) is AFFIRMED.




Signed: May 9, 2019




                                                               1
